Appeal by the defendant from a judgment of the County Court, Suffolk County (Toomey, J.), rendered October 10, 2012, convicting her of criminal sale of a controlled substance in the third degree, upon her plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the County Court failed to comply with CPL 400.21 before sentencing her as a second felony offender is unpreserved for appellate review (see People v Sanabria, 110 AD3d 1010 [2013]; People v Winslow, 100 AD3d 1031, 1031 [2012]; People v Merriman, 45 AD3d 700 [2007]). In any event, the defendant’s contention is without merit, as the County Court substantially complied with the requirements of CPL 400.21 (see People v Bouyea, 64 NY2d 1140, 1142 [1985]; People v Sanabria, 110 AD3d 1010 [2013]; People v Winslow, 100 AD3d 1031 [2012]).
*875The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]). Rivera, J.E, Dickerson, Cohen and Hinds-Radix, JJ., concur.